DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23 and 39-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II invention and Species IB, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2022.
Applicant's election with traverse of claims 1-22 and 24-38 in the reply filed on 07/22/2022 is acknowledged.  The traversal is on the ground(s) that ”no examination burden is present” (page 1 of Applicant’s Remarks).  This is not found persuasive because the application contains claims directed to a product (Group I invention including claims 1-38) and a process of making (Group II invention including claims 39-42).
The inventions of Group I and Group II are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group I invention as claimed can be made by another and materially different process from that of Group II invention, namely one in which forming a first dielectric layer to cover a first field plate and a gate contact on the first dielectric layer is not required, and a first dielectric layer can be made before forming a first field plate such that a first field plate and a gate contact are formed on the first dielectric layer.
The invention of Group I is classified in class: H01L29/404, 2003, 205, 7786, 1066, 407, 7781;                                               H01L2924/13064. 
The invention of Group II is classified in class: H01L 21/7605, 765; H01L29/66462; H01L21/76898, 76877, 76879-76883, 283-2885; H01L2221/101-1036.
The inventions of Group I and Group II have separate classifications and require a different field of search, and the different field of search is evidence of serious burden when a search for one of the inventions would not likely result in finding art pertinent to the other invention(s). For example, searching different main groups/sub-groups or electronic resources, or employing different search queries, even though the inventions are classified together. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search, restrictions for examination purposes is indicated as proper.
Further, this application contains claims directed to the patentably distinct species:
Species IA: the embodiment, wherein the second thickness is different from the third thickness (to which Claim 22 is drawn).
Species IB: the embodiment, wherein the second thickness is the same as the third thickness (to which Claim 23 is drawn).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; specifically, Species IA and Species IB recite forming semiconductor devices having different configurations of the field plate. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Because the inventions of Species IA and IB are independent or distinct for the reasons given above and there would be serious burden on the examiner if restriction is not required because the inventions have acquired searching different classes/subclasses in view of their different classification, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 18-22, 24, 25, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0357422 to Liao.
With respect to Claim 1, Liao discloses a semiconductor device (e.g., HEMT) (Liao, Fig. 2B, ¶0006-¶0017, ¶0029-¶0034, ¶0038-¶0039), comprising:
       a substrate (100) (Liao, Fig. 2B, ¶0029);
       a first nitride semiconductor layer (312) (Liao, Fig. 2B, ¶0030) disposed on the substrate (100) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (314) (Liao, Fig. 2B, ¶0030) disposed on the first nitride semiconductor layer (312) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 330) (Liao, Fig. 2B, ¶0031) disposed over the second nitride semiconductor layer (314); and
       a first field plate (e.g., 370) (Liao, Fig. 2B, ¶0038) disposed over the gate contact (330), 
       wherein the first field plate (370) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039) has a first surface (e.g., a bottom surface of the extending portion 374) facing the substrate (100), a second surface (e.g., a bottom surface of the field dispersion portion 372) facing the substrate (100), and a protruded portion (e.g., a step portion S) having a bottom surface facing the substrate (100),
       wherein the bottom surface (e.g., the step portion S having a bottom surface) (Liao, Fig. 2B, ¶0038-¶0039) is located between the first surface and the second surface.
Regarding Claim 2, Liao discloses the semiconductor device according to claim 1. Further, Liao discloses the semiconductor device, wherein the bottom surface (e.g., the step portion S having a bottom surface) (Liao, Fig. 2B, ¶0038-¶0039) is not coplanar with at least one of the first surface and the second surface.
Regarding Claim 3, Liao discloses the semiconductor device according to claim 2. Further, Liao discloses the semiconductor device, wherein the bottom surface (e.g., the step portion S having a bottom surface) (Liao, Fig. 2B, ¶0038-¶0039) is not coplanar with the first surface and the second surface.
Regarding Claim 4, Liao discloses the semiconductor device according to claim 1. Further, Liao discloses the semiconductor device, wherein the bottom surface (e.g., the step portion S having a bottom surface) (Liao, Fig. 2B, ¶0038-¶0039) is closer to the substrate (100) than the first surface and the second surface are.
Regarding Claim 5, Liao discloses the semiconductor device according to claim 1. Further, Liao discloses the semiconductor device, wherein the protruded portion has a side surface facing the gate contact (330) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039), the side surface being connected to the bottom surface and the first surface (e.g., a bottom surface of the extending portion 374).
Regarding Claim 6, Liao discloses the semiconductor device according to claim 1. Further, Liao discloses the semiconductor device, wherein the first field plate (370) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039) has a substantially flat upper surface opposite to the first surface and the second surface.
With respect to Claim 18, Liao discloses a semiconductor device (e.g., HEMT) (Liao, Fig. 2B, ¶0006-¶0017, ¶0029-¶0034, ¶0038-¶0039), comprising:
       a substrate (100) (Liao, Fig. 2B, ¶0029);
       a first nitride semiconductor layer (312) (Liao, Fig. 2B, ¶0030) disposed on the substrate (100) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (314) (Liao, Fig. 2B, ¶0030) disposed on the first nitride semiconductor layer (312) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
      a gate contact (e.g., 330) (Liao, Fig. 2B, ¶0031) disposed over the second nitride semiconductor layer (314); and
       a first field plate (e.g., 370) (Liao, Fig. 2B, ¶0038) disposed over the gate contact (330), 
       wherein the first field plate (370) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039) has a first part (e.g., the field dispersion portion 372 including a step S) and a second part (e.g., an extending portion 374) connected to the first part;
       the first part (372) is spaced apart from the gate contact (330) in a direction substantially parallel to a surface of the substrate (100), and a projection area of 25the second part (374) on the substrate (100) and a projection area of the gate contact (330) on the substrate (100) are partially overlapped; and
       wherein the first part (372) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039) has a first thickness and the second part (374) has a second thickness, the first thickness being greater than the second thickness.
Regarding Claim 19, Liao discloses the semiconductor device according to claim 18. Further, Liao discloses the semiconductor device, wherein the first part (372) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039) and the second part (374) are adjacent to the gate contact (330).
Regarding Claim 20, Liao discloses the semiconductor device according to claim 18. Further, Liao discloses the semiconductor device, wherein the first field plate (370) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039) further comprises: 5a third part (e.g., a portion of the field dispersion portion 372 adjacent to the step S) connected to the first part (e.g., the field dispersion portion 372 having the step S), the first part (e.g., the step S of the dispersion portion 372) being located between the second part (374) and the third part (e.g., the portion of the field dispersion portion 372 adjacent to the step S).
Regarding Claim 21, Liao discloses the semiconductor device according to claim 20. Further, Liao discloses the semiconductor device, wherein the third part has a third thickness, the first thickness (e.g., the step S protruding from the dispersion portion 372) (Liao, Fig. 2B, ¶0038-¶0039) being greater than the third thickness.
Regarding Claim 22, Liao discloses the semiconductor device according to claim 21. Further, Liao discloses the semiconductor device, wherein the second thickness (e.g., the thickness of the extended part 374) (Liao, Fig. 2B, ¶0038-¶0039) is different from the third thickness (e.g., the thickness of the dispersion portion 372 adjacent to the step S).
Regarding Claim 24, Liao discloses the semiconductor device according to claim 19. Further, Liao discloses the semiconductor device, wherein the 15first part (e.g., the step S of the dispersion portion 372) (Liao, Fig. 2B, ¶0038-¶0039) has a bottom surface facing the substrate (100) and a side surface facing the gate contact (330).
Regarding Claim 25, Liao discloses the semiconductor device according to claim 24. Further, Liao discloses the semiconductor device, wherein the first field plate (370) (Liao, Fig. 2B, ¶0038-¶0039) has a substantially flat upper surface opposite to the bottom surface of the first part.
With respect to Claim 37, Liao discloses a semiconductor device (e.g., HEMT) (Liao, Fig. 2B, ¶0006-¶0017, ¶0029-¶0034, ¶0038-¶0039), comprising:
       a substrate (100) (Liao, Fig. 2B, ¶0029);
       a first nitride semiconductor layer (312) (Liao, Fig. 2B, ¶0030) disposed on the substrate (100) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (314) (Liao, Fig. 2B, ¶0030) disposed on the first nitride semiconductor layer (312) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 330) (Liao, Fig. 2B, ¶0031) disposed over the second nitride semiconductor layer (314); and
       a first field plate (e.g., 370) (Liao, Fig. 2B, ¶0035-¶0036, ¶0038-¶0039) having a first surface (e.g., a bottom surface of the field dispersion portion 372 adjacent to the step S) facing the substrate (100), a second surface (e.g., a bottom surface of the extending portion 374) facing the substrate (100), a top surface opposite to the first surface, and a side surface (e.g., a side surface of the step S of the dispersion portion 372) extending between the first surface and the top surface, the side surface facing the gate contact (330),
       wherein the first field plate (370) further has a protruded portion (e.g., the step S of the dispersion portion 372) (Liao, Fig. 2B, ¶0038-¶0039), the protruded portion has a bottom surface facing the substrate (100) and located 15between the first surface and the second surface.
Regarding Claim 38, Liao discloses the semiconductor device according to claim 37. Further, Liao discloses the semiconductor device, wherein the bottom surface (e.g., the step S of the dispersion portion 372 having the bottom surface) (Liao, Fig. 2B, ¶0038-¶0039) is not coplanar with at least one of the first surface (e.g., the bottom surface of the field dispersion portion 372 adjacent to the step S) and the second surface (e.g., the bottom surface of the extending portion 374).
Claims 1-6, 8-12, 18-22, 24, 25, 27, 31, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-170821 to Takagi et al. (machine translation is presented, hereinafter Takagi).
With respect to Claim 1, Takagi discloses a semiconductor device (e.g., HEMT 70) (Takagi, Fig. 13, Embodiment 7, pages 8-9), comprising:
       a substrate (11) (Takagi, Fig. 13, pp. 8-9; p. 4);
       a first nitride semiconductor layer (13) (Takagi, Fig. 13, p. 4) disposed on the substrate (11) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (14) (Takagi, Fig. 13, p. 4) disposed on the first nitride semiconductor layer (13) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 15G) (Takagi, Fig. 13, p. 4) disposed over the second nitride semiconductor layer (14); and
       a first field plate (e.g., 71Sb/71Sa, source field plate SFP) (Takagi, Fig. 13, pp. 8-9) disposed over the gate contact (15G), 
       wherein the first field plate (71Sb/71Sa) (Takagi, Fig. 13, p. 9) has a first surface (e.g., a bottom surface of the SFP 71Sb on one side of the hole 72) facing the substrate (11), a second surface (e.g., a bottom surface of the SFP 71Sb on another side of the hole 72) facing the substrate (11), and a protruded portion (e.g., SFP in the hole 72 connected to the 71Sa) having a bottom surface facing the substrate (11),
       wherein the bottom surface (e.g., lower surface of the 71Sa) (Takagi, Fig. 13, p. 9) is located between the first surface and the second surface.
Regarding Claim 2, Takagi discloses the semiconductor device according to claim 1. Further, Takagi discloses the semiconductor device, wherein the bottom surface (e.g., lower surface of the 71Sa) (Takagi, Fig. 13, p. 9) is not coplanar with at least one of the first surface and the second surface.
Regarding Claim 3, Takagi discloses the semiconductor device according to claim 2. Further, Takagi discloses the semiconductor device, wherein the bottom surface (e.g., lower surface of the 71Sa) (Takagi, Fig. 13, p. 9) is not coplanar with the first surface and the second surface.
Regarding Claim 4, Takagi discloses the semiconductor device according to claim 1. Further, Takagi discloses the semiconductor device, wherein the bottom surface ((e.g., lower surface of the 71Sa) (Takagi, Fig. 13, p. 9) is closer to the substrate (11) than the first surface and the second surface are.
Regarding Claim 5, Takagi discloses the semiconductor device according to claim 1. Further, Takagi discloses the semiconductor device, wherein the protruded portion has a side surface facing the gate contact (15G) (Takagi, Fig. 13, pp. 8-9), the side surface being connected to the bottom surface and the first surface (e.g., a bottom surface of the 71Sb on one side of the hole 72 connected to the 71Sa).
Regarding Claim 6, Takagi discloses the semiconductor device according to claim 1. Further, Takagi discloses the semiconductor device, wherein the first field plate (71Sa/71Sb) (Takagi, Fig. 13, pp. 8-9) has a substantially flat upper surface opposite to the first surface and the second surface.
Regarding Claim 8, Takagi discloses the semiconductor device according to claim 1. Further, Takagi discloses the semiconductor device, further comprising: a second field plate (e.g., a portion of the field plate 71Sb having a step facing the drain contact 16D), disposed between the first field plate (e.g., 71Sa/71Sb) (Takagi, Fig. 13, pp. 8-9) and the second nitride semiconductor layer (14).
Regarding Claim 9, Takagi discloses the semiconductor device according to claim 8. Further, Takagi discloses the semiconductor device, wherein the 15protruded portion (e.g., (e.g., SFP in the hole 72 connected to the 71Sa) (Takagi, Fig. 13, p. 9) is located between the gate contact (15G) and the second field plate (e.g., the step of 71Sb facing the drain contact 16D).
Regarding Claim 10, Takagi discloses the semiconductor device according to claim 9. Further, Takagi discloses the semiconductor device, wherein the protruded portion (e.g., SFP in the hole 72 connected to the 71Sa) (Takagi, Fig. 13, p. 9) is closer to the gate contact (15G) than the second field plate (e.g., the step of 71Sb facing the drain contact 16D) is.
Regarding Claim 11, Takagi discloses the semiconductor device according to claim 8. Further, Takagi discloses the semiconductor device, wherein the 20protruded portion (e.g., SFP in the hole 72 connected to the 71Sa) (Takagi, Fig. 13, p. 9) is closer to the substrate (11) than the second field plate (e.g., the step of 71Sb facing the drain contact 16D) is.
Regarding Claim 12, Takagi discloses the semiconductor device according to claim 8. Further, Takagi discloses the semiconductor device, wherein a projection area of the first field plate (71Sa/71Sb) (Takagi, Fig. 13, p. 9) on the substrate (11) and a projection area of the second field plate (e.g., the step of 71Sb facing the drain contact 16D) on the substrate (11) are at least partially overlapped.
With respect to Claim 18, Chou discloses a semiconductor device (e.g., HEMT) (Chou, Fig. 8, ¶0002, ¶0023-¶0046), comprising:
       a substrate (11) (Takagi, Fig. 13, pp. 8-9; p. 4);
       a first nitride semiconductor layer (13) (Takagi, Fig. 13, p. 4) disposed on the substrate (11) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (14) (Takagi, Fig. 13, p. 4) disposed on the first nitride semiconductor layer (13) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 15G) (Takagi, Fig. 13, p. 4) disposed over the second nitride semiconductor layer (14); and
       a first field plate (e.g., 71Sb/71Sa, source field plate SFP) (Takagi, Fig. 13, pp. 8-9) disposed over the gate contact (15G),
       wherein the first field plate (71Sa/71Sb) (Takagi, Fig. 13, p. 9) has a first part (e.g., SFP in the hole 72 connected to the 71Sa) (Takagi, Fig. 13, p. 9) and a second part (e.g., a portion of the 71Sb on one side of the hole 72) connected to the first part;
       the first part (e.g., SFP in the hole 72 connected to the 71Sa) is spaced apart from the gate contact (15G) in a direction substantially parallel to a surface of the substrate (11), and a projection area of 25the second part (e.g., a portion of the 71Sb on one side of the hole 72) on the substrate (11) and a projection area of the gate contact (15G) on the substrate (11) are partially overlapped; and
       wherein the first part (e.g., SFP in the hole 72 connected to the 71Sa) (Takagi, Fig. 13, p. 9) has a first thickness (e.g., a thickness of the 71Sb in the hole 72 and a thickness of the 71Sa) and the second part has a second thickness (e.g., a thickness of the 71Sb on one side of the hole 72), the first thickness being greater than the second thickness.
Regarding Claim 19, Takagi discloses the semiconductor device according to claim 18. Further, Takagi discloses the semiconductor device, wherein the first part (e.g., SFP in the hole 72 connected to the 71Sa) (Takagi, Fig. 13, p. 9) and the second part (e.g., 71Sb on one side of the hole 72) are adjacent to the gate contact (15G).
Regarding Claim 20, Takagi discloses the semiconductor device according to claim 18. Further, Takagi discloses the semiconductor device, wherein the first field plate (e.g., 71Sa/72Sb) (Takagi, Fig. 13, p. 9) further comprises: 5a third part (e.g., a portion of 71Sb on another side of the hole 72) connected to the first part, the first part (e.g., SFP in the hole 72 connected to 71Sa) being located between the second part (e.g., 71Sb on one side of the hole 72) and the third part (e.g., 71Sb on another side of the hole 72).
Regarding Claim 21, Takagi discloses the semiconductor device according to claim 20. Further, Takagi discloses the semiconductor device, wherein the third part has a third thickness (e.g., a thickness of the 71Sb including a step facing the drain contact 16D), the first thickness (e.g., a thickness of the SFP in the hole 72 and a thickness of 71Sa) (Takagi, Fig. 13, p. 9) being greater than the third thickness.
Regarding Claim 22, Takagi discloses the semiconductor device according to claim 21. Further, Takagi discloses the semiconductor device, wherein the second thickness (e.g., the thickness of 71Sb on one side of the hole 72) (Takagi, Fig. 13, p. 9) is different from the third thickness (e.g., a thickness of the 71Sb including a step facing the drain contact 16D).
Regarding Claim 24, Takagi discloses the semiconductor device according to claim 19. Further, Takagi discloses the semiconductor device, wherein the 15first part (e.g., SFP in the hole 72 connected to 71Sa) (Takagi, Fig. 13, p. 9) has a bottom surface facing the substrate (11) and a side surface facing the gate contact (15G).
Regarding Claim 25, Takagi discloses the semiconductor device according to claim 24. Further, Takagi discloses the semiconductor device, wherein the first field plate (e.g., 71Sa/71Sb) (Takagi, Fig. 13, p. 9) has a substantially flat upper surface (e.g., upper surface of the 71Sb) opposite to the bottom surface of the first part (e.g., SFP in the hole 72 connected to 71Sa).
Regarding Claim 27, Takagi discloses the semiconductor device according to claim 18. Further, Takagi discloses the semiconductor device, further comprising: 29a second field plate (e.g., 31) disposed between the first field plate (e.g., 71Sa/71Sb) (Takagi, Fig. 13, pp. 8-9) and the second nitride semiconductor layer (14).
Regarding Claim 31, Takagi discloses the semiconductor device according to claim 27. Further, Takagi discloses the semiconductor device, wherein a 10projection area of the first field plate (e.g., 71Sa/71Sb) (Takagi, Fig. 13, pp. 8-9) on the substrate (11) and a projection area of the second field plate (e.g., 31) on the substrate (11) are at least partially overlapped.
With respect to Claim 37, Takagi discloses a semiconductor device (e.g., HEMT 70) (Takagi, Fig. 13, Embodiment 7, pages 8-9), comprising:
       a substrate (11) (Takagi, Fig. 13, pp. 8-9; p. 4);
       a first nitride semiconductor layer (13) (Takagi, Fig. 13, p. 4) disposed on the substrate (11) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (14) (Takagi, Fig. 13, p. 4) disposed on the first nitride semiconductor layer (13) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 15G) (Takagi, Fig. 13, p. 4) disposed over the second nitride semiconductor layer (14); and
       a first field plate (e.g., 71Sb/71Sa, source field plate SFP) (Takagi, Fig. 13, pp. 8-9) disposed over the gate contact (15G) having a first surface (e.g., a bottom surface of the SFP 71Sb on one side of the hole 72) facing the substrate (11), a second surface (e.g., a bottom surface of the SFP 71Sb on another side of the hole 72) facing the substrate (11), a top surface opposite to the first surface, and a side surface extending between the first surface and the top surface, the side surface facing the gate contact (15G),
       wherein the first field plate further has a protruded portion (e.g., a portion of 71Sb in the hole 72 connected to 71Sa) (Takagi, Fig. 13, pp. 8-9), the protruded portion has a bottom surface (e.g., a lower surface of 71Sa) facing the substrate (11) and located 15between the first surface and the second surface.
Regarding Claim 38, Takagi discloses the semiconductor device according to claim 37. Further, Takagi discloses the semiconductor device, wherein the bottom surface (e.g., a lower surface of 71Sa) (Takagi, Fig. 13, pp. 8-9) is not coplanar with at least one of the first surface (e.g., a bottom surface of the SFP 71Sb on one side of the hole 72) and the second surface (e.g., a bottom surface of the SFP 71Sb on another side of the hole 72).
Claims 1-6, 8-22, 24-25, and 27-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0151571 to Chou et al. (hereinafter Chou).
With respect to Claim 1, Chou discloses a semiconductor device (e.g., HEMT) (Chou, Fig. 8, ¶0002, ¶0023-¶0046), comprising:
       a substrate (102) (Chou, Fig. 8, ¶0023);
       a first nitride semiconductor layer (104) (Chou, Fig. 8, ¶0024) disposed on the substrate (102) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (106) (Chou, Fig. 8, ¶0025, ¶0026) disposed on the first nitride semiconductor layer (104) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 112/122) (Chou, Fig. 8, ¶0027, ¶0034) disposed over the second nitride semiconductor layer (106); and
       a first field plate (e.g., a portion of the conductive layer 130a over the gate 112 functions as a field plate that is connected to the field plate 118c, 118b, and including a field plate 118d) (Chou, Fig. 8, ¶0039) disposed over the gate contact (330), 
       wherein the first field plate (e.g., a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) has a first surface (e.g., a bottom surface of the conductive layer 130a on one side of the adjacent protruded portion that is connected to the field plate 118b) facing the substrate (102), a second surface (e.g., a bottom surface of the conductive layer 130a on another side of the adjacent protruded portion that is connected to the field plate 118b) facing the substrate (102), and a protruded portion (e.g., a protruding portion of the conductive layer 130a connected to the field plate 118b) having a bottom surface facing the substrate (102),
       wherein the bottom surface (e.g., the protruding portion of the conductive layer 130a connected to the field plate 118b and having a bottom surface) (Chou, Fig. 8, ¶0039) is located between the first surface and the second surface.
Regarding Claim 2, Chou discloses the semiconductor device according to claim 1. Further, Chou discloses the semiconductor device, wherein the bottom surface (e.g., the bottom surface of the protruding portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) is not coplanar with at least one of the first surface and the second surface.
Regarding Claim 3, Chou discloses the semiconductor device according to claim 2. Further, Chou discloses the semiconductor device, wherein the bottom surface (e.g., the bottom surface of the protruding portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) is not coplanar with the first surface and the second surface.
Regarding Claim 4, Chou discloses the semiconductor device according to claim 1. Further, Chou discloses the semiconductor device, wherein the bottom surface (e.g., the bottom surface of the protruding portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) is closer to the substrate (102) than the first surface and the second surface are.
Regarding Claim 5, Chou discloses the semiconductor device according to claim 1. Further, Chou discloses the semiconductor device, wherein the protruded portion (e.g., a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) has a side surface facing the gate contact (112/122) (Chou, Fig. 8, ¶0034-¶0039), the side surface being connected to the bottom surface and the first surface (e.g., a bottom surface of the conductive layer 130a on one side of the protruding portion).
Regarding Claim 6, Chou discloses the semiconductor device according to claim 1. Further, Chou discloses the semiconductor device, wherein the first field plate (e.g., the conductive layer 130a extended over the gate structure 112/122 and between two protruding portions connected to the field plates 118b and 118c) (Chou, Fig. 8, ¶0039) has a substantially flat upper surface opposite to the first surface and the second surface.
Regarding Claim 8, Chou discloses the semiconductor device according to claim 1. Further, Chou discloses the semiconductor device, further comprising: a second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b), disposed between the first field plate (e.g., the conductive layer 130a extended over the gate structure 112/122 and including a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) and the second nitride semiconductor layer (106).
Regarding Claim 9, Chou discloses the semiconductor device according to claim 8. Further, Chou discloses the semiconductor device, wherein the 15protruded portion (e.g., a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0034, ¶0039) is located between the gate contact (112/122) and the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b).
Regarding Claim 10, Chou discloses the semiconductor device according to claim 9. Further, Chou discloses the semiconductor device, wherein the protruded portion (e.g., a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0034, ¶0039) is closer to the gate contact (112/122) than the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) is.
Regarding Claim 11, Chou discloses the semiconductor device according to claim 8. Further, Chou discloses the semiconductor device, wherein the 20protruded portion (e.g., a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) is closer to the substrate (102) than the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) is.
Regarding Claim 12, Chou discloses the semiconductor device according to claim 8. Further, Chou discloses the semiconductor device, wherein a projection area of the first field plate (e.g., the conductive layer 130a extended over the gate structure 112/122 and including a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) on the substrate (102) are at least partially overlapped.
Regarding Claim 13, Chou discloses the semiconductor device according to claim 8. Further, Chou discloses the semiconductor device, wherein a projection area of the first field plate (e.g., the conductive layer 130a extended over the gate structure 112/122 and including a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) on the substrate (102) are completely overlapped.
Regarding Claim 14, Chou discloses the semiconductor device according to claim 8. Further, Chou discloses the semiconductor device, further comprising: 27a third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a) disposed between the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) and the second nitride semiconductor layer (106).
Regarding Claim 15, Chou discloses the semiconductor device according to claim 14. Further, Chou discloses the semiconductor device, wherein the protruded portion (e.g., a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) is located between the gate contact (112/122) and the third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a).
Regarding Claim 16, Chou discloses the semiconductor device according to claim 14. Further, Chou discloses the semiconductor device, wherein a projection area of the first field plate (e.g., the conductive layer 130a extended over the gate structure 112/122 and including a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a) on the substrate (102) are at least partially overlapped.
Regarding Claim 17, Chou discloses the semiconductor device according to claim 14. Further, Chou discloses the semiconductor device, wherein a projection area of the first field plate (e.g., the conductive layer 130a extended over the gate structure 112/122 and including a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a) on the substrate (102) are completely overlapped.
With respect to Claim 18, Chou discloses a semiconductor device (e.g., HEMT) (Chou, Fig. 8, ¶0002, ¶0023-¶0046), comprising:
       a substrate (102) (Chou, Fig. 8, ¶0023);
       a first nitride semiconductor layer (104) (Chou, Fig. 8, ¶0024) disposed on the substrate (102) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (106) (Chou, Fig. 8, ¶0025, ¶0026) disposed on the first nitride semiconductor layer (104) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 112/122) (Chou, Fig. 8, ¶0027, ¶0034) disposed over the second nitride semiconductor layer (106); and
       a first field plate (e.g., a portion of the conductive layer 130a over the gate 112 functions as a field plate that is connected to the field plate 118c, 118b, and including a field plate 118d) (Chou, Fig. 8, ¶0039) disposed over the gate contact (330), 
       wherein the first field plate (Chou, Fig. 8, ¶0034, ¶0039) has a first part (e.g., a portion of the conductive layer 130a connected to the field plate 118b) and a second part (e.g., a portion of the conductive layer 130a extending over the gate structure 112/122) connected to the first part;
       the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) is spaced apart from the gate contact (112/122) in a direction substantially parallel to a surface of the substrate (102), and a projection area of 25the second part (e.g., the portion of the conductive layer 130a extending over the gate structure 112/122) on the substrate (102) and a projection area of the gate contact (112/122) on the substrate (102) are partially overlapped; and
       wherein the first part (Chou, Fig. 8, ¶0034, ¶0039) has a first thickness (e.g., a thickness of the field plate 118b and a thickness of the conductive layer 130a connected to the field plate 118b) and the second part has a second thickness (e.g., a thickness of the conductive layer 130a extended of the gate structure 112/122), the first thickness being greater than the second thickness.
Regarding Claim 19, Chou discloses the semiconductor device according to claim 18. Further, Chou discloses the semiconductor device, wherein the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) and the second part (e.g., the conductive layer 130a extended of the gate structure 112/122) are adjacent to the gate contact (112/122).
Regarding Claim 20, Chou discloses the semiconductor device according to claim 18. Further, Chou discloses the semiconductor device, wherein the first field plate (e.g., the conductive layer 130a connected to the field plates 118b and 118c and including field plate 118d) (Chou, Fig. 8, ¶0039) further comprises: 5a third part (e.g., a portion of the conductive layer 130a connected to the field plate 118c) connected to the first part, the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) being located between the second part (e.g., the conductive layer 130a extended of the gate structure 112/122) and the third part (e.g., the portion of the conductive layer 130a connected to the field plate 118c).
Regarding Claim 21, Chou discloses the semiconductor device according to claim 20. Further, Chou discloses the semiconductor device, wherein the third part has a third thickness (e.g., a thickness of the field plate 118c and a thickness of the conductive layer 130a connected to the field plate 118c), the first thickness (e.g., a thickness of the field plate 118b and a thickness of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0034, ¶0039) being greater than the third thickness.
Regarding Claim 22, Chou discloses the semiconductor device according to claim 21. Further, Chou discloses the semiconductor device, wherein the second thickness (e.g., the thickness of the conductive layer 130a extended over the gate) (Chou, Fig. 8, ¶0034, ¶0039) is different from the third thickness (e.g., a thickness of the field plate 118c and a thickness of the conductive layer 130a connected to the field plate 118c).
Regarding Claim 24, Chou discloses the semiconductor device according to claim 19. Further, Chou discloses the semiconductor device, wherein the 15first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0034, ¶0039) has a bottom surface facing the substrate (102) and a side surface facing the gate contact (112/122).
Regarding Claim 25, Chou discloses the semiconductor device according to claim 24. Further, Chou discloses the semiconductor device, wherein the first field plate (e.g., the conductive layer 130a connected to the field plates 118b and 118c and including field plate 118d) (Chou, Fig. 8, ¶0039) has a substantially flat upper surface (e.g., upper surface of the field plate 118b) opposite to the bottom surface of the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b).
Regarding Claim 27, Chou discloses the semiconductor device according to claim 18. Further, Chou discloses the semiconductor device, further comprising: 29a second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) disposed between the first field plate (e.g., the conductive layer 130a extended over the gate structure 112/122 and including a portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) and the second nitride semiconductor layer (106).
Regarding Claim 28, Chou discloses the semiconductor device according to claim 27. Further, Chou discloses the semiconductor device, wherein the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0034, ¶0039) is located between the gate contact (112/122) and the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b).
Regarding Claim 29, Chou discloses the semiconductor device according to claim 28. Further, Chou discloses the semiconductor device, wherein the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0034, ¶0039) is closer to the gate contact (1112/122) than the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) is.
Regarding Claim 30, Chou discloses the semiconductor device according to claim 27. Further, Chou discloses the semiconductor device, wherein the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) is closer to the substrate (102) than the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) is.
Regarding Claim 31, Chou discloses the semiconductor device according to claim 27. Further, Chou discloses the semiconductor device, wherein a 10projection area of the first field plate (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) on the substrate (102) are at least partially overlapped.
Regarding Claim 32, Chou discloses the semiconductor device according to claim 27. Further, Chou discloses the semiconductor device, wherein a 10projection area of the first field plate (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) on the substrate (102) are completely overlapped.
Regarding Claim 33, Chou discloses the semiconductor device according to claim 27. Further, Chou discloses the semiconductor device, further comprising: a third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a) (Chou, Fig. 8, ¶0039) disposed between the second field plate (e.g., a portion of the field plate 118c overlapping the field plate 118b) and the second nitride semiconductor layer (106).
Regarding Claim 34, Chou discloses the semiconductor device according to claim 33. Further, Chou discloses the semiconductor device, wherein the 20first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) is located between the gate contact (112/122) and the third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a).
Regarding Claim 35, Chou discloses the semiconductor device according to claim 33. Further, Chou discloses the semiconductor device, wherein a projection area of the first field plate (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a) on the substrate (102) are at least partially overlapped.
Regarding Claim 36, Chou discloses the semiconductor device according to claim 33. Further, Chou discloses the semiconductor device, wherein a projection area of the first field plate (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) on the substrate (102) and a projection area of the third field plate (e.g., a portion of the field plate 118c connected to the conductive layer 130a) on the substrate (102) are completely overlapped.
With respect to Claim 37, Chou discloses a semiconductor device (e.g., HEMT) (Chou, Fig. 8, ¶0002, ¶0023-¶0046), comprising:
       a substrate (102) (Chou, Fig. 8, ¶0023);
       a first nitride semiconductor layer (104) (Chou, Fig. 8, ¶0024) disposed on the substrate (102) and having a first bandgap (e.g., GaN);
       a second nitride semiconductor layer (106) (Chou, Fig. 8, ¶0025, ¶0026) disposed on the first nitride semiconductor layer (104) and having a second bandgap (e.g., AlGaN), the second bandgap being larger than the first bandgap;
       a gate contact (e.g., 112/122) (Chou, Fig. 8, ¶0027, ¶0034) disposed over the second nitride semiconductor layer (106); and
       a first field plate (e.g., a portion of the conductive layer 130a over the gate 112 functions as a field plate that is connected to the field plate 118c, 118b, and including a field plate 118d) (Chou, Fig. 8, ¶0039) having a first a first surface (e.g., a bottom surface of the conductive layer 130a on one side of the adjacent protruded portion that is connected to the field plate 118b) facing the substrate (102), a second surface (e.g., a bottom surface of the conductive layer 130a on another side of the adjacent protruded portion that is connected to the field plate 118b) facing the substrate (102), a top surface opposite to the first surface, and a side surface extending between the first surface and the top surface, the side surface facing the gate contact (112/122),
       wherein the first field plate further has a protruded portion (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039), the protruded portion has a bottom surface (e.g., the protruding portion has a bottom surface of the field plate 118b) facing the substrate (102) and located 15between the first surface and the second surface.
Regarding Claim 38, Chou discloses the semiconductor device according to claim 37. Further, Chou discloses the semiconductor device, wherein the bottom surface (e.g., the protruding portion has a bottom surface of the field plate 118b) (Chou, Fig. 8, ¶0039) is not coplanar with at least one of the first surface (e.g., a bottom surface of the conductive layer 130a on one side of the adjacent protruded portion that is connected to the field plate 118b) and the second surface (e.g., a bottom surface of the conductive layer 130a on another side of the adjacent protruded portion that is connected to the field plate 118b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0151571 to Chou in view of Chou et al. (US 2020/0373420, hereinafter Chou (‘420)).
Regarding Claim 7, Chou discloses the semiconductor device according to claim 1. Further, Chou discloses the semiconductor device, wherein further scomprising: a doped semiconductor layer (e.g., 110) (Chou, Fig. 8, ¶0027) disposed between the second nitride semiconductor layer (106) and the gate contact (112/122), but does not specifically disclose a P-type doped semiconductor layer, wherein a distance between the bottom surface and the P-type doped semiconductor layer is between about 100 nm and about 300 nm. 
However, Chou (‘420) teaches forming a p-type doped semiconductor layer (114) (Chou (‘420), Fig. 6, ¶0024-¶0026) formed on the second semiconductor layer (e.g., a barrier layer 113) and between the gate contact (121) and the second semiconductor layer (113) to attain a normally-off status of the semiconductor structure by inhibiting the generation of 2DEG under the gate electrode (121).
Further, Chou teaches that a distance between the bottom surface (e.g., a protruding portion of the conductive layer 130a connected to the field plate 118b has a bottom surface of the field plate 118b) and the doped semiconductor layer (110) corresponds to a thickness (H1) (Chou, Fig. 8, ¶0030-¶0032) of the first oxide layer (116) and a thickness (H2) of the second oxide layer (129), wherein the thickness (H1) is between about 100 nm and about 200 nm and the thickness (H2) is between about 100 nm and about 200 nm. The distance (e.g., H1+H2) between the bottom surface and the doped semiconductor layer is adjusted (Chou, Fig. 8, ¶0049, ¶0032, ¶0030) to optimize the breakdown voltage; specifically, the distance (e.g., H1+H2) is between about 200 nm and 400 nm. The claimed range overlaps the range of Chou.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chou by forming a p-type doped layer between the gate electrode and the second semiconductor layer as taught by Chou (‘420), wherein the field plates are formed using the first and second oxide layers with adjusted thicknesses as taught by Chou to have a P-type doped semiconductor layer, wherein a distance between the bottom surface and the P-type doped semiconductor layer is between about 100 nm and about 300 nm in order to provide improved HEMT device with reduced source-to-drain on-resistance, to prevent the risk of the gate structure suffering from a high electric field, to raise the breakdown voltage, and to obtain a semiconductor structure capable to attain a normally-off status of the semiconductor device (Chou, ¶0001-¶0004, ¶0048-¶0051; Chou (‘420), ¶0026, ¶0046).
Regarding Claim 26, Chou discloses the semiconductor device according to claim 18. Further, Chou discloses the semiconductor device, further scomprising: a doped semiconductor layer (e.g., 110) (Chou, Fig. 8, ¶0027) disposed between the second nitride semiconductor layer (106) and the gate contact (112/122), wherein the first part (e.g., the portion of the conductive layer 130a connected to the field plate 118b) (Chou, Fig. 8, ¶0039) has a bottom surface (e.g., a lower surface of the field plate 118b) facing the substrate (102), but does not specifically disclose a P-type doped semiconductor layer, wherein a distance between the bottom surface and the P-type doped semiconductor layer is between about 100 nm and about 300 nm. 
However, Chou (‘420) teaches forming a p-type doped semiconductor layer (114) (Chou (‘420), Fig. 6, ¶0024-¶0026) formed on the second semiconductor layer (e.g., a barrier layer 113) and between the gate contact (121) and the second semiconductor layer (113) to attain a normally-off status of the semiconductor structure by inhibiting the generation of 2DEG under the gate electrode (121).
Further, Chou teaches that a distance between the bottom surface (e.g., a protruding portion of the conductive layer 130a connected to the field plate 118b has a bottom surface of the field plate 118b) and the doped semiconductor layer (110) corresponds to a thickness (H1) (Chou, Fig. 8, ¶0030-¶0032) of the first oxide layer (116) and a thickness (H2) of the second oxide layer (129), wherein the thickness (H1) is between about 100 nm and about 200 nm and the thickness (H2) is between about 100 nm and about 200 nm. The distance (e.g., H1+H2) between the bottom surface and the doped semiconductor layer is adjusted (Chou, Fig. 8, ¶0049, ¶0032, ¶0030) to optimize the breakdown voltage; specifically, the distance (e.g., H1+H2) is between about 200 nm and 400 nm. The claimed range overlaps the range of Chou.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chou by forming a p-type doped layer between the gate electrode and the second semiconductor layer as taught by Chou (‘420), wherein the field plates are formed using the first and second oxide layers with adjusted thicknesses as taught by Chou to have a P-type doped semiconductor layer, wherein a distance between the bottom surface and the P-type doped semiconductor layer is between about 100 nm and about 300 nm in order to provide improved HEMT device with reduced source-to-drain on-resistance, to prevent the risk of the gate structure suffering from a high electric field, to raise the breakdown voltage, and to obtain a semiconductor structure capable to attain a normally-off status of the semiconductor device (Chou, ¶0001-¶0004, ¶0048-¶0051; Chou (‘420), ¶0026, ¶0046).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891